Citation Nr: 1142173	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  08-13 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Appeals Management Center


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to October 21, 2010 for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial staged rating in excess of 50 percent from October 21, 2010 for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1966 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  During the pendency of the appeal, the Veteran's evaluation for PTSD was increased from non-compensable to 10 percent disabling, effective from May 2007 (January 2009 St. Petersburg, Florida rating decision), and as 50 percent disabling, effective from October 2010 (March 2011 Washington D.C. rating decision).

This claim was previously before the Board in April 2010 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  The Board notes that in its April 2010 remand, it also remanded the issue of entitlement to service connection for coronary artery disease (CAD).  In a March 2011 rating decision, the Appeals Management Center granted service connection for CAD; thus, that issue is no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A VA examination and opinion with respect to the issues on appeal was obtained in October 2010.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that a supplemental clinical opinion is warranted in this case.  The October 2010 VA examiner opined that there is NOT total occupational and social impairment and the symptoms do NOT result in deficiencies in work.  However, he also stated that  the "Veteran's anxiety and depression have led him to avoid social interactions and activities, which has led to social isolation.  He does not get out much and is highly unlikely to ever return to the workforce."  Unfortunately, the examination report indicates contradictory findings on the Veteran's employability; therefore, a supplemental opinion with clarification is warranted.   


Accordingly, the case is REMANDED for the following action:

1.  Request the October 2010 VA examiner to provide a supplemental opinion which states a rationale for his previous opinion regarding the affect/extent of the Veteran's PTSD symptoms on his employability.  The examiner should reconcile his prior opinion that the Veteran does NOT have total occupational and social impairment and his symptoms do NOT result in deficiencies in work, with his opinion that it is "highly unlikely to ever return to the workforce."  

2.  If the October 2010 VA examiner is not available, schedule the Veteran for a VA examination with a clinician to determine the extent of the Veteran's PTSD.  All necessary tests should be performed, and all clinical manifestations should be reported in detail.

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

4.  If an examination report indicates that the Veteran is substantially unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, the RO should adjudicate a claim of entitlement to service connection for TDIU.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


